     Case 2:18-cv-08079-CJC-ADS Document 89 Filed 08/04/21 Page 1 of 2 Page ID #:827




 1

 2

 3

 4

 5

 6

 7

8                               UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10

11    SALVADOR DUEÑAS,                              Case No. 2:18-08079 CJC (ADS)

12                                Plaintiff,

13                                v.                ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION OF UNITED STATES
14    AMARO, et al.,                                MAGISTRATE JUDGE

15                                Defendants.

16

17           Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s Motion to Amend

18    Complaint and Motion for Revision of Scheduling Order (“Motion”), Plaintiff’s proposed

19    second amended complaint, Plaintiff’s evidence in support of the Motion, Defendants’

20    Oppositions to the Motion, Plaintiff’s Reply, and all related records and files herein, as

21    well as the Report and Recommendation of United States Magistrate Judge dated

22    July 20, 2021 [Dkt. No. 87].

23           Finding no objections on file, it is hereby ordered:

24           1.     The Report and Recommendation of United States Magistrate Judge [Dkt.
     Case 2:18-cv-08079-CJC-ADS Document 89 Filed 08/04/21 Page 2 of 2 Page ID #:828




 1                No. 87] is accepted;

 2          2.    Plaintiff’s Motion to Amend Complaint and Motion for Revision of

 3                Scheduling Order [Dkt. No. 71] is denied; and

 4          3.    The Case Management and Scheduling Order [Dkt. No. 36] remains in

 5                effect and discovery in this action remains closed.

 6

 7

8     DATED: August 4, 2021                ______________       _____________
                                                                            _ __
                                         _____________________________________
                                           E HONORABLE C
                                         THE                 COORMAC J. CARN
                                                             CORMAC       RN
                                                                          RNEY
                                                                        CARNEY
 9                                         ited States District Judge
                                         United

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                2
